UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
________________________________
                                 )
LAWYERS’ COMMITTEE FOR CIVIL     )
RIGHTS UNDER LAW,                )
                                 )
               Plaintiff,        )
                                 )
          v.                     ) Civil Action No. 18-167
                                 ) (EGS/GMH)
                                 )
UNITED STATES DEPARTMENT OF      )
JUSTICE, et al.,                 )
                                 )
               Defendants.       )
________________________________)

                              ORDER

     On January 1, 2020, the Court referred this case to

Magistrate Judge Harvey for a Report and Recommendation on the

parties’ cross motions for summary judgment. Magistrate Judge

Harvey issued a Report and Recommendation on October 16, 2020.

The Court has carefully reviewed the Report and Recommendation

and, having received no objections to the Report and

Recommendation pursuant to Local Civil Rule 72.3(b), accepts the

findings and adopts the recommendations of Magistrate Judge

Harvey contained in the Report and Recommendation. Accordingly,

it is hereby

     ORDERED that defendants’ motion for summary judgment, ECF

No. 37, is GRANTED IN PART and DENIED IN PART WITHOUT PREJUDICE;

and it is further



                                1
     ORDERED that plaintiff’s cross-motion for summary judgment,

ECF No. 38, is DENIED IN PART and DENIED IN PART WITHOUT

PREJUDICE; and it is further

     ORDERED that the parties shall submit a joint status report

with recommendations for further proceedings by no later than

April 23, 2021.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          3/30/2021




                                2